WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 28, 2018




In the Court of Appeals of Georgia
 A17A0240. ATKINS v. THE STATE.

      BETHEL, Judge.

      In Atkins v. State, No. S17G1996, 2018 WL 3965743 (Ga. Aug. 20, 2018), the

Supreme Court of Georgia affirmed in part and reversed in part our previous decision

in Atkins v. State, 342 Ga. App. 422 (803 SE2d 122) (2017). Specifically, the

Supreme Court of Georgia affirmed our holding that under OCGA § 24-4-412, the

trial court properly prohibited Atkins from seeking testimony regarding the victim’s

sexual activity, but reversed our decision that a victim’s prior statements can

constitute sufficient corroboration under OCGA § 16-6-3. Instead, our Supreme Court

concluded that a victim’s prior consistent statement cannot provide the required

corroborating evidence needed to support a conviction for statutory rape. In so ruling,

it determined there must be a showing of some independent evidence separate from
the victim’s statement that supports the conclusion that the defendant committed the

statutory rape of the victim.

        Accordingly, we adopt the judgment of the Supreme Court of Georgia as our

own, and we vacate the jury’s verdict with respect to the statutory rape conviction

only.

        Judgment affirmed in part and reversed in part. Barnes, P. J., Miller, P. J.,

Doyle, P. J., McFadden, P. J., and McMillian, Mercier, Reese, and Gobeil, JJ.,

concur.




                                          2